SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1169
CA 11-00034
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JEFFREY THRALL,
PETITIONER-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

CNY CENTRO, INC. AND CENTRAL NEW YORK REGIONAL
TRANSPORTATION AUTHORITY, RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


FERRARA, FIORENZA, LARRISON, BARRETT & REITZ, P.C., EAST SYRACUSE
(CRAIG M. ATLAS OF COUNSEL), FOR RESPONDENTS-APPELLANTS.

ROBERT LOUIS RILEY, SYRACUSE, FOR PETITIONER-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (James P. Murphy, J.), entered April 19, 2010
in a proceeding pursuant to CPLR article 78. The order and judgment,
among other things, granted petitioner’s motion for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs, and the “order and judgment” is vacated.

     Same Memorandum as in Matter of Thrall v CNY Centro, Inc.
([appeal No. 1] ___ AD3d ___ [Nov. 10, 2011]).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court